DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021 has been entered.
Status of Claims
This action is in response to the reply filed December 27, 2021.
Claims 1, 6, 18, and 34-36 have been amended.
Claims 7-17 and 29-33 have been cancelled.
Claims 19-28 have been withdrawn.
Claims 37-38 have been newly submitted.
Claims 1-6, 18, and 34-38 are currently pending and have been examined.
Response to Arguments
The previous rejection under 35 USC 112(b) has been withdrawn in response to the submitted claim amendments. 
Applicant’s arguments filed December 27, 2021 have been fully considered but they are not persuasive. 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Firstly, claim 1 does not recite a method of organizing human activity as no human activity is recited in the claims and there is also no commercial interaction in the claims. Clearly, a human does not store data in a database or receive data from a database. These are steps performed by computers, not humans. More importantly, claim 1 describes a process that reduces the need for any human interaction as it avoids the security inspection process of a consignment. This avoids the need for any human interaction as a person does not need to inspect the freight, as the security of the freight is already determined. Therefore, claim 1 does not recite a method of organizing human behavior.
Examiner respectfully disagrees. Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). See MPEP 2106.04(a)(2)(III)(C). 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
The Examiner states "The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) because the completion of a required security form can be done with a pen and paper." Applicant respectfully disagrees. In particular, the process comprises creating and sending electronic message which contain electronic forms, which cannot be performed by the human mind. Further, sending electronic message containing the security related data for security validation cannot be performed by pen and paper, particularly as the logistics service providers are geographical distant.
Examiner respectfully disagrees. The courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). As discussed below, the individual computer components are generic and amount to the use of a computer as a tool.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Claim 1 has been amended to further emphasize that the claim does not recite a mental process. In particular, the claim now includes the technical feature: 
"updating the faulty security details on the database by communicating to the database, over a communication network, the rectified security details in response to the faulty security details being rectified" 
This amendment demonstrates that the process updates the database of security data, in response to faulty security data being rectified. This is clearly not a mental process, as the human mind does not have the capacity to store all logistics service providers' security information and process the information associated with a particular consignment with respect to whether the form is mandatory and determining faulty security information.
Examiner respectfully disagrees. Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). See MPEP 2106.04(a)(2)(III)(C).
Updating information in a database is a generic computer function that does not take the identified idea out of the mental process grouping. See Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (concluding consulting and updating an activity log is insignificant extrasolution activity such as mere data gathering activity). See also MPEP 2106.05(d)(II)(iii); MPEP 2106.05(g)(v). 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
The claimed process comprises collecting and storing data, retrieving data for determining cargo security and updating the data (such as in response to rectifying faulty security data). This is a practical application since it has the technical advantage of data management, as the combination of collecting, storing, retrieving and continuously updating data related to security data of cargo shipment could not be done previously without computer technology.
Applicant submits that the combination of triggering a security process of the consignment upon determining security related data is faulty and updating the database in response to determining security related data is faulty, is a practical application defined by claim 1. The technical advantage of this practical application is the dynamic data management of the logistics service providers' security related data, which in turn, has the practical advantage of reducing costs and saving time by avoiding the need for security inspection in future consignments. This is clear not simply an improvement to the performance of an abstract idea, as asserted by the Examiner.
Examiner respectfully disagrees. Clearly, Applicant has not modified the manner in which the computer itself operates in order to achieve the alleged improvement to computer functionality. Therefore, the instant claims recital of a computer is merely the use of a computer as a tool for improved performance when correctly filling out forms. Improving the performance of the abstract idea by using a computer as a tool is not considered significantly more under Step 2B of the Alice/Mayo framework. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Further, claim 1 has been amended to recite "updating the faulty security details on the database by communicating to the database, over a communication network, the rectified security details in response to the faulty security details being rectified". This also highlights that claim 1 is directed to the practical application of updating the database in response to faulty details being rectified, which ought to be patent-eligible.
Examiner respectfully disagrees. Updating information in a database is a generic computer function that does not amount to a practical application. See Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (concluding consulting and updating an activity log is insignificant extrasolution activity such as mere data gathering activity). See also MPEP 2106.05(d)(II)(iii); MPEP 2106.05(g)(v).

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Even further, claim 1 has been amended by deleting "mal-formatted", and "incorrect or missing security inspection method or exemption." This way, claim 1 has been narrowed to trust-related security details, such as an untrusted rating, missing or expired trusted entity identifier. It is a practical application defined by claim 1, that the process determines faults in relation to trust with the service provider. This way, the claimed process can validate trust-related information of service providers, which means the process can validate an entire chain of trust potentially comprising many elements.
Examiner respectfully disagrees. Regarding the particularity of the claims, merely reciting claims that are a narrow application of the identified idea is not sufficient to recite patent eligible subject matter. See Electronic Communication v. Shopperschoice.com, LLC, No. 2019-1587, slip op. at 8 (Fed. Cir. May 14, 2020) (“patent eligibility turns on the content of the claims, not merely on the number of words recited in the claims”); BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018) (“a claim is not patent eligible merely because it applies an abstract idea in a narrow way”).

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Claim 1 clearly recites technical elements, such as receiving and updating security information on the database and sending electronic messages, which are more than an abstract idea. Clearly this is more than simply implementing a method on a computer, particularly as the electronic messaging are needed to communicate security information to logistics service providers are that geographically distant from one another.
Examiner respectfully disagrees. Applicant has not provided any technical details of changing the actual function of receiving and updating information and transmitting electronic messages and instead has only described what information is received, updated, and transmitted, the source location, and the destination. Receiving, updating, and transmitting information, as described in the instant application where any technical details are absent, is a generic computer function. See MPEP 2106.05(d)(II). The identified improvements argued by Applicant are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. For example, in Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019).

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
To further emphasize the arguments made above, claim 1 is amended to include technical aspects of a communication network and a user computing device. The inclusion of the communication network in claim 1 adds significantly more as the communication network between the database of logistics service providers security related data and the user computing device can be local, such as a wired communications connected or remote, such as a cloud network or a wireless communications system. This improves the technical functionality of claim 1 as embodiments of this invention can encompass a variety of logistical systems and networks.
Examiner respectfully disagrees. The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a communication network (Specification [0055], [0130]). Alternatively, the communication network is a generic computer component performing a generic compute function. Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016). Alternatively, The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a communication network. See MPEP 2106.05(f). 

Regarding the previous rejection under 35 U.S.C. 103, Applicant’s remaining arguments have been considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 18, and 34-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-5 and 38recite a series of steps and therefore recite a process.
Claims 6, 18, and 34-37 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 6, as a whole, are directed to the abstract idea of completing the required security documents for a shipment, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) by completing security declarations used in international commerce. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including legal obligations) by completing the legally mandated security declarations for cross border shipments. The claims recite a method of organizing human activity because the identified idea is a managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by following rules or instructions to correctly complete a security declaration. The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) because the completion of a required security form can be done with a pen and paper. The method of organizing human activity or mental process of “completing the required security documents for a shipment,” is recited by claiming the following limitations: determining whether a form is mandatorily required, accessing security details, determining if the security details are faulty, issuing an alert, obstructing a security declaration for faulty security details, issuing a security details for rectified details, creating and sending a message to avoid security inspection. The mere nominal recitation of a communication network, a user computing device, a database, an embedded form, and a user’s system interface does 
With regards to Claims 2-5, 18, 34-36, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: accessing and providing security details to the form, issuing an alert, generating the form for electronic dispatch, verifying a shipment is secure, obstructing a security declaration, issue a security declaration. 
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 6 recite the additional elements: a database, an embedded form, and a user’s system interface which are used to perform the determining, accessing, issuing, and obstructing steps. These a communication network, a user computing device, a database, an embedded form, and a user’s system interface limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of completing security declarations in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an 
Alice/Mayo Framework Step 2B:
Claims 1 and 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a communication network, a user computing device, a database, an embedded form, and a user’s system interface. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies), and navigating an interface (See MPEP 2106.05(d)(II) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a communication network (Specification [0055], [0130]), a user computing device (Specification [0061]), a database (Specification [0048], [0060]), an embedded Intellectual Ventures v. Erie Indem. Co.; Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc.). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a communication network, a user computing device, a database, an embedded form, and a user’s system interface. See MPEP 2106.05(f). The claims limit the field of use by reciting the logistics security field. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 37-38, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 9, and 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felix (U.S. P.G. Pub. 2014/0279440 A1), hereinafter Felix, in view of Sultan (U.S. P.G. Pub. 2006/0085201 A1), hereinafter Sultan, in view of Smith (U.S. P.G. Pub. 2009/0240541), hereinafter Smith.

Claim 1. 
Felix discloses a computer implemented process of a freight forwarding system for security validation of a consignment for determining whether to issue a security declaration form, comprising: 
receiving, over a communication network, logistics service providers' security related data on a user computing device from a database (Felix [0038] carrier databases; [0039] merchant databases; [0056] blacklists); 
pre-populating an embedded form of the logistics system with the security related data and visually presenting the pre-populated embedded form of a system of freight forwarding on a user's graphical system interface of the user computing device (Felix [0057] pre-populate forms); 
determining whether the embedded form is mandatorily required by determining a jurisdiction of an origin or transshipment location of a consignment based on security related data communicated from the database to the user computing device, wherein the embedded form includes available fields for security details, such being pre-populated for identifying logistics service providers who deliver goods to freight forwarders, logistics service providers having associated security details (Felix [0057] determine necessary forms required of the country of export and the country of import); 
if the form is mandatorily required, accessing from a database of logistics service providers the details including security details of at least one particular logistics service provider associated with the particular consignment, and providing the security details of the particular 
Regarding the following limitation:
determining if the security details of the particular logistics service provider associated with a particular consignment security details are faulty, wherein faulty is at least one of an untrusted rating, and missing or expired trusted entity identifier (Smith [0025], [0026], [0040], [0046], [0047] search for suppliers with expired or invalid certificates and request corrective action);
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the certificates for suppliers having an expiration date of Smith for the denied party list of Felix (Felix [0056] denied party list). Both the denied party list and the list of suppliers having expired certificates prevent the execution of certain transactions in the shipping art. Thus, the simple substitution of one known element in the art of shipping for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Felix’s system with the improved functionality to allow suppliers to address the reasons they may have ended up on the denied party list thereby making the process fairer for suppliers by providing the opportunity to rectify their certificate.
Felix, as modified above by Smith, does not disclose the following limitation, but Sultan does:
triggering a security inspection process of the consignment in response to determining that the security details are faulty (Sultan [0092], [0096], [0098], [0100], [0103] if there is a risk factor an inspection is issued).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the customs forms analysis of Felix by analyzing whether or not an inspection would be triggered by the populated fields as taught by Sultan. One of ordinary skill in the art would have been motivated to make this modification in order to further the primary goal of a customs depart of determining whether or not a shipment would be non-compliant with customs and trade rules enforced along a shipping route, as suggested by Sultan (Sultan [0103]).
Felix discloses:
issuing an alert in the visual presentation of the pre-populated embedded form on the user’s graphical system interface of the user computing device, if it is determined that the security details are faulty (Felix [0056] if the exporter or recipient are on the denied parity list the module notifies the user that the merchandise cannot be exported; [0062] highlight missing fields of a customs form; [0051], [0052], [0055], [0056] notify that merchandise cannot be exported); 
if in determining whether an embedded form is mandatorily required, the determination is that the embedded form is mandatory, obstructing the issuance of a security declaration form until the faulty security details are rectified (Felix [0056] if the exporter or recipient are on the denied parity list the module notifies the user that the merchandise cannot be exported; [0062] if the shipment is unable to be shipped abroad, the merchant is denied the ability to generate a customs form effectively blocking that shipment); 
issuing the security declaration, in an electronic form, if the faulty security details are rectified (Felix [0062] by completing the form the exception is lifted and label and form generation can proceed); and
Regarding the following limitation:
updating the faulty security details on the database by communicating to the database, over a communication network, the rectified security details in response to the faulty security details being rectified (Smith [0025], [0026], [0040], [0046], [0047] search for suppliers with expired or invalid certificates and request corrective action); and
One of ordinary skill in the art would have recognized that applying the known technique of rectifying expired or invalid certificates of Smith to Felix would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Smith to the teaching of Felix would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such rectifying expired or invalid certificates. Further, applying corrective actions to Felix, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow suppliers to address the reasons they may have ended up on the denied party list thereby making the process fairer for suppliers by providing the opportunity to rectify their certificate.
Regarding the following limitation: 
creating and sending an electronic message, comprising the electronic form of the security declaration, to avoid the security inspection process of the consignment.
Felix discloses shipping packages and their accompanying documentation only once all customs documentation is complete (Felix [0063]). However, Felix does not disclose avoiding an inspection based on the documentation, but Sultan does (Sultan [0092], [0096], [0098], [0100], [0103] if there are no discrepancies or an inspection is not required then payment bills are issued). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the customs forms analysis of Felix by analyzing whether or not an inspection would be triggered by the populated fields as taught by Sultan. One of ordinary skill in the art would have been motivated to make this modification in order to further the primary goal of a customs depart of determining whether or not a shipment would 

Claim 2. 
Felix in view of Sultan and Smith teaches all of the elements of claim 1, as shown above. Additionally, Felix discloses:
if the form is not mandatorily required, and instructions are received to generate the form, accessing from a database of logistics service providers, the details including security details of at least one particular logistics service provider associated with the particular consignment, and providing the security details of the particular logistics service provider to the form (Felix [0057] determine necessary forms required of the country of export and the country of import and prepopulate forms); and 
if the security details of a particular logistics service provider associated with a particular consignment security details are faulty, issuing an alert (Felix [0056] if the exporter or recipient are on the denied parity list the module notifies the user that the merchandise cannot be exported; [0062] highlight missing fields of a customs form; [0051], [0052], [0055], [0056] notify that merchandise cannot be exported).

Claim 3. 
Felix in view of Sultan and Smith teaches all of the elements of claim 1, as shown above. Additionally, Felix discloses:
if the security details of one or more particular logistics service providers are not faulty, generating the form to electronically dispatch it with a way-bill or any other logistics documents (Felix [0057] export and import forms including certificate of origin, packing slips, ECCN 

Claim 4. 
Felix in view of Sultan and Smith teaches all of the elements of claim 1, as shown above. However, Felix does not disclose the following limitation, but Sultan does:
if the security details of one or more particular logistics service providers are faulty, issuing an alert stipulating security inspection process or defining grounds for security inspection exemption of the goods by one of the methods recognized by the jurisdiction of the origin or transshipment location of the consignment and recording the outcome on the form (Sultan [0092] inspection findings are reported).
One of ordinary skill in the art would have been motivated to include the results of an inspection of Sultan of the generated customs forms of Felix in order to provide customers with the most up to date information on the status of their international order. It would have been obvious to one of ordinary skill in the art before the effective filing date to include the findings of an inspection report as taught by Sultan in the shipping documents of Felix, since the claimed invention is merely a combination of old elements in the art of managing shipping documentation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Felix’s system with the improved functionality to more accurately monitory the status of an international order.

Claim 5. 
Felix in view of Sultan and Smith teaches all of the elements of claim 1, as shown above. Additionally, Felix discloses:
if the security details of one or more particular logistics service providers are not faulty or appropriate security measures are taken and recorded on the form, generating the form to electronically dispatch it with a way-bill or any other logistics documents (Felix [0057] export and import forms including certificate of origin, packing slips, ECCN documentation, commercial invoice, and a customs form; [0061] export transaction can be electronically sent to a customs agency).

Claim 6. 
Felix discloses a freight forwarding system for security validation of a consignment to determine whether to issue a security declaration form, comprising a processor (Felix [0029]) configured to: 
receive, over a communications network, logistics service providers' security related data from a database and to provide a pre-populated embedded form into a system of freight forwarding and visually present the embedded form on a user's graphical system interface of a user computing device, the embedded form being mandatorily required depending upon a jurisdiction of an origin or transshipment location of a consignment based on security related data communicated from the database to the user computing device, wherein the embedded form includes available fields for identifying logistics service providers who deliver goods to freight forwarders, logistics service providers having associated security details (Felix [0038] carrier databases; [0039] merchant databases; [0056] blacklists; [0057] pre-populate forms); 
if the form is mandatorily required, the processor being further configured to access from a database of logistics service providers the details including security details of at least one particular logistics service provider associated with the particular consignment, and to provide 
Regarding the following limitation:
if the security details of the particular logistics service provider associated with a particular consignment security details are faulty, wherein faulty is at least one of an untrusted rating, missing or expired trusted entity identifier, the processor is further configured to trigger a security inspection and to issue an alert, 
Smith teaches if the security details of the particular logistics service provider associated with a particular consignment security details are faulty, wherein faulty is at least one of an untrusted rating, missing or expired trusted entity identifier (Smith [0025], [0026], [0040], [0046], [0047] search for suppliers with expired or invalid certificates and request corrective action). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the certificates for suppliers having an expiration date of Smith for the denied party list of Felix (Felix [0056] denied party list). Both the denied party list and the list of suppliers having expired certificates prevent the execution of certain transactions in the shipping art. Thus, the simple substitution of one known element in the art of shipping for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Felix’s system with the improved functionality to allow suppliers to address the reasons they may have ended up on the denied party list thereby making the process fairer for suppliers by providing the opportunity to rectify their certificate.
Felix, as modified by Smith, does not disclose triggering a security inspection, but Sultan does (Sultan [0092], [0096], [0098], [0100], [0103] if there is a risk factor an inspection is issued). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the customs forms analysis of Felix as modified by Smith by analyzing whether or not an inspection would be triggered by the populated fields as taught by Sultan. One of ordinary skill in the art would have been motivated to make this modification in order to further the primary goal of a customs depart of determining whether or not a shipment would be non-compliant with customs and trade rules enforced along a shipping route, as suggested by Sultan (Sultan [0103]).
Felix discloses:
the processor being further configured to obstruct the issuance of a security declaration form until the faulty security details are rectified (Felix [0056] if the exporter or recipient are on the denied parity list the module notifies the user that the merchandise cannot be exported; [0062] if the shipment is unable to be shipped abroad, the merchant is denied the ability to generate a customs form effectively blocking that shipment); 
if in determining whether an embedded form is mandatorily required, the determination is that the embedded form is mandatory, the processor is further configured to obstruct the issuance of a security declaration form until the faulty security details are rectified (Felix [0056] if the exporter or recipient are on the denied parity list the module notifies the user that the merchandise cannot be exported; [0062] if the shipment is unable to be shipped abroad, the merchant is denied the ability to generate a customs form effectively blocking that shipment); 
the processor is further configured to issue the security declaration, in an electronic form, if the faulty security details are rectified (Felix [0062] by completing the form the exception is lifted and label and form generation can proceed); 
Regarding the following limitation:
the processor is further configured to update the faulty security details on the database by communicating to the database, over a communication network, the rectified security details in response to the faulty security details being rectified (Smith [0025], [0026], [0040], [0046], [0047] search for suppliers with expired or invalid certificates and request corrective action); and
One of ordinary skill in the art would have recognized that applying the known technique of rectifying expired or invalid certificates of Smith to Felix would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Smith to the teaching of Felix would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such rectifying expired or invalid certificates. Further, applying corrective actions to Felix, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow suppliers to address the reasons they may have ended up on the denied party list thereby making the process fairer for suppliers by providing the opportunity to rectify their certificate.
Regarding the following limitation:
the processor is configured to create and send an electronic message, comprising the electronic form of the security declaration, to avoid the security inspection process of the consignment.
Felix discloses shipping packages and their accompanying documentation only once all customs documentation is complete (Felix [0063]). However, Felix does not disclose avoiding an inspection based on the documentation, but Sultan does (Sultan [0092], [0096], [0098], [0100], [0103] if there are no discrepancies or an inspection is not required then payment bills are issued). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the customs forms 

Claim 34. 
Felix in view of Sultan and Smith teaches all of the elements of claim 6, as shown above. Additionally, Felix discloses wherein the processor is further configured, 
if the security details of one or more particular logistics service providers are not faulty, to generate the form to electronically dispatch it with a way-bill or any other logistics documents (Felix [0057], [0059], [0062] completed forms may be combined with the shipping label).

Claim 35. 
Felix in view of Sultan and Smith teaches all of the elements of claim 6, as shown above. Felix does not disclose the following limitation, but Sultan does:
if the security details of one or more particular logistics service providers are faulty, to issue an alert stipulating security inspection process or defining grounds for security inspection exemption of the goods by one of the methods recognized by the jurisdiction of the origin or transshipment location of the consignment and recording the outcome on the form (Sultan [0092] inspection findings are reported). 
One of ordinary skill in the art would have been motivated to include the results of an inspection of Sultan of the generated customs forms of Felix in order to provide customers with the most up to 

Claim 36. 
Felix in view of Sultan and Smith teaches all of the elements of claim 6, as shown above. Additionally, Felix discloses: 
if the security details of one or more particular logistics service providers are not faulty or appropriate security measures are taken and recorded on the form, to generate the form to electronically dispatch it with a way-bill or any other logistics documents (Felix [0057], [0059], [0062] completed forms may be combined with the shipping label).

Claim 37. 
Felix in view of Sultan and Smith teaches all of the elements of claim 6, as shown above. Additionally, Felix discloses:
wherein faulty is at least one of mal-formatted, incorrect or missing security inspection method or exemption (Felix [0062] highlight missing fields of a customs form and identify the exception).

Claim 38. 
Felix in view of Sultan and Smith teaches all of the elements of claim 1, as shown above. Additionally, Felix discloses
wherein faulty is at least one of mal-formatted, incorrect or missing security inspection method or exemption (Felix [0062] highlight missing fields of a customs form and identify the exception).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felix in view of Sultan and Smith, further in view of Seitz (U.S. P.G. Pub. 2011/0274275 A1), hereinafter Seitz.

Claim 18. 
Felix in view of Sultan and Smith teaches all of the elements of claim 6, as shown above. Additionally, Felix discloses:
wherein the consignment travels on a transit pathway (Felix [0044] user places an order that crosses international borders; [0054] destination), and 
Felix does not disclose the following limitation, but Seitz does:
wherein at each transit point along a transit pathway for the cargo shipment, the processor is further configured to: verify that the cargo shipment is secure at each transit point (Seitz [0013], [0073] capture security information at points of egress in departure and arrival locations).
One of ordinary skill in the art would have been motivated to include the tracking status updates of Seitz in the international orders of Felix in order to detect any problems not forecasted in the pre-shipment of an international order. It would have been obvious to one of ordinary skill in the art before 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628